                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )   CRIM. CASE NO. 2:11-cr-91-ECM
                                             )                 (WO)
DARRYL ANTONIO BOYKINS                       )

                        MEMORANDUM OPINION and ORDER

      Now pending before the Court is the Defendant’s motion for early termination of

supervised release (doc. 71) filed on August 14, 2019. On October 13, 2017, Defendant

Darryl Antonio Boykins was placed on supervised release for a period of three years. He

now seeks to terminate his supervision. The United States opposes early termination.

      “Section 3583(e)(1) requires courts to consider several § 3553(a) sentencing factors

when terminating a term of supervised release.” United States v. Johnson, 877 F.3d 993,

994 (11th Cir. 2017).

      Federal law authorizes a court to terminate a term of supervised release if the
      court determines that early termination is warranted by the defendant’s
      conduct and is in the interest of justice, after considering several of the
      statutory sentencing factors set forth in § 3553(a). See 18 U.S.C. §
      3583(e)(1). These factors include the nature and circumstances of the offense
      and the history and characteristics of the defendant; the need for deterrence,
      for public protection, and for correctional treatment for the defendant; the
      advisory guidelines range; the U.S. Sentencing Commission’s policy
      statements; the need to avoid unwarranted sentencing disparities; and the
      need to provide restitution to any victims of the offense. See 18 U.S.C. §
      3553(a)(1), (a)(2)(B)-(D), (a)(4), (a)(5), (a)(7), and (a)(7).

United States v. Easton, 755 F. App’x 916, 918 (11th Cir. 2018)

      The government opposes early termination of supervised release because of the

Defendant’s criminal history. The Court has considered the Defendant’s criminal history
and characteristics and gives great weight to his compliance with the rules and regulations

of supervised release. He has been supervised for almost two years of a three-year term

of supervision and has had no issues of non-compliance. 1 The Defendant’s guideline

range for a term of supervision was one to three years, and the Defendant has served two-

thirds of the imposed term. The Defendant’s supervising probation officer does not

oppose early termination of supervised release. Consequently, upon consideration of the

§ 3553(a) factors, the Court concludes that the Defendant’s characteristics and history,

coupled with his success on supervised release, demonstrate that he is no longer in need of

supervision. Accordingly, upon consideration of the motion, and for good cause, it is

        ORDERED that the Defendant’s motion for early termination of supervised release

(doc. 71) is GRANTED, the supervised releasee is DISCHARGED from supervision, and

the proceedings in this case are TERMINATED.

        Done this the 3rd day of October, 2019.


                                           /s/Emily C. Marks
                                        EMILY C. MARKS
                                        CHIEF UNITED STATES DISTRICT JUDGE




1
 The Defendant is eligible for early termination of his supervised release because he has served more than
one year as required by 18 U.S.C. § 3583(e)(1).
